Rodgers, J.
This is another of those sad cases in which a small child riding a bicycle collides with an automobile at an intersection. The accident occurred at twilight. Appellant claimed it was daylight, and appellee claimed it was after dark, or at least after the time when the law (Mississippi Code Annotated section 8229.01 1956) required that bicycles used upon the highways of Mississippi be equipped with lights and reflectors.
 The issue upon the trial was clearly drawn as to whether or not the appellee automobile driver was negligent, particularly in failing to see appellant,  or whether or not the fact that the bicycle had no lights was the sole, proximate cause of the accident. The jury returned a verdict in favor of appellee-defendant.
We are convinced from a careful reading of the record in the instant case that the issue involved was clearly a question for the jury and that the instructions complained of by appellant were properly given to the jury. The case at bar is largely controlled by the opinion on a similar statement of fact in the case of Murchison v. Sykes, 223 Miss. 754, 78 So. 2d 888 (1955). See also Jones v. Dees, 241 Miss. 540, 131 So. 2d 436 (1961).
The verdict and judgment of the trial court will therefore be affirmed.
Affirmed.
Kyle, P. J., and Ethridge, Brady and Inzer, JJ concur.